Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
Applicant’s Amendment, filed August 2, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claim 15 has been amended.  Claims 1, 11, and 16 are independent claims.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 11, and 16, respectively.  Specifically, the prior art does not disclose:
“determine a score associated with at least one food record, wherein the score is calculated based at least in part on one of: a number of times the at least one food record has been logged or a number of times the at least one food record appeared in recent searches of the database” and
“designate the new food record as a candidate record representative of the cluster based on a result of the determination of the score.”
Ortega (US Patent No. 7,574,426 B1) discloses tracking the number of times a record has been searched for (see Ortega, Fig. 3, where block 303 indicates search results are ordered based upon the search result’s selection history in earlier queries containing the same terms).  However, Ortega does not contemplate the number of times a record has been logged into a database or constructing a score based on the number of times a record has been logged into a database.
Kawaguchi (JP2010128771A) discloses a representative of a cluster of items (see Kawaguchi, paragraph [0011], where the clustering unit classifies the collected document set into a plurality of clusters by performing clustering by a predetermined method, extracts 1 or more representative elements for each cluster, assigns a cluster representative element score, and outputs the same; see also paragraph [0018], where a cluster representative word or a representative URL is considered, but any element may be used as long as it can be an index for expressing the contents and characteristics of the cluster).  However, Kawaguchi does not suggest the representative is an item in the cluster.
Dependent Claims 2-10, 12-15, and 17-20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s Disclosure:
Mault (US Patent No. 6,478,736 B1), which concerns an integrated calorie management system.
Bhagwan (PG Pub. No. 2012/0005222 A1), which concerns template-based recognition of food product information.
Schacter (PG Pub. No. 2008/0040313 A1), which concerns tag-based relevance recommendations of bookmarks.
Kurple (PG Pub. No. 2009/0099873 A1), which concerns, monitoring calorie, nutrient, and expense of food consumption and effect on long term and short term state.
Van Treeck (PG Pub. No. 2011/0119161 A1), which concerns automated ratings of new products and services.
Sanders (PG Pub. No. 2004/0194141 A1), which concerns free text and attribute matching of electronic program data.
Campbell (PG Pub. No. 2007/0118405 A1), which concerns user interface for infusion pump.
Petrovic (US Patent No. 7,966,291 B1), which concerns fact-based object merging.
Nachnani (PG Pub. No. 2012/0023107 A1), which concerns matching and merging records.
Bodapati (PG Pub. No. 2010/0005048 A1), which concerns deleting duplicate records.
Campos (PG Pub. No. 2006/0136462 A1), which concerns data-centric automatic data mining.
Burdick (PG Pub. No. 2004/0107205 A1), which concerns a boolean-based rule system for clustering similar records.
Kawaguchi (JP2010128771A), which concerns a clustering result display method.
Kusui (PG Pub. No. 2009/0271420 A1), which concerns a data clustering system.
McBride (PG Pub. No. 2008/0091705 A1), which concerns a system and method for scoring, grouping, and displaying nutritional values of food products.
Ortega (US Patent No. 7,574,426 B1), which concerns efficiently identifying items relevant to a query based on items selected in other queries.
Tolvanen (PG Pub. No. 2015/0199744 A1), which concerns clustering and aggregating data from multiple sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161  

/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161